 1
     Bobby Saadian, Esq. (SBN 250377)
 2   Nicol E. Hajjar, Esq. (SBN 303102)
 3
     Edzyl Magante, Esq. (SBN 322262)
     WILSHIRE LAW FIRM
 4   3055 Wilshire Blvd., 12th Floor
 5
     Los Angeles, California 90010
     Tel: (213) 381-9988
 6   Fax: (213) 381-9989
 7   Attorneys for Plaintiff,
     DAVID VEGA
 8

 9
                        UNITED STATES DISTRICT COURT
10
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     DAVID VEGA, an individual,      i Case No.: 2:21-CV-00191-JAM-JDP
12
                      Plaintiff,     l
13                                   l
          v.                         y STIPULATION AND ORDER
14                                     ALLOWING PLAINTIFF LEAVE TO
      BEACON SALES ACQUISITION, INC., FILE SECOND AMENDED
15    a corporation; ALLIED BUILDING COMPLAINT
      PRODUCTS, CORP.,           a corporation;
16    JOSEPH VASQUEZ,            an individual;
      EDGAR RUELAS,             an individual;
17    LEONARDO FLORES           BELTRAN, an
      individual; and DOES       1 through 50,
18    inclusive,
19
                         Defendants.
20

21

22

23

24

25

26

27

28
 1                                             RECITALS
 2          WHEREAS, on or about November 23, 2020, Plaintiff DAVID VEGA (“Plaintiff”) filed a
 3   Complaint for Damages alleging (1) Employment Discrimination Based on Disability – Violation
 4   of the Fair Employment and Housing Act; (2) Employment Discrimination Based on Failure to
 5   Accommodate Disability or Perceived Disability – Violation of the Fair Employment and Housing
 6   Act; (3) Failure to Engage in A Timely, Good Faith, Interactive Process; (4) Employment
 7   Discrimination Based on Age – Violation of the Fair Employment and Housing Act; (5) Retaliation
 8   in Violation of FEHA; (6) Harassment in Violation of FEHA; (7) Failure to Prevent Discrimination,
 9   Harassment, and Retaliation in Violation of FEHA; (8) Wrongful Termination in Violation of
10   Public Policy; (9) Failure to Pay Meal and Rest Period Compensation; (10) Non-Compliant Wage
11   Statements; (11) Failure to Pay Wages in a Timely Manner (Waiting Time Penalties); and (12)
12   Unfair Competition.
13          WHEREAS, on or about January 8, 2021, Plaintiff filed a First Amended Complaint for
14   Damages adding, in part, a cause of action for Retaliation and/or Unlawful Denial of Leave in
15   Violation of the Family and Medical Leave Act.
16          WHEREAS, Plaintiff seeks to file a Second Amended Complaint dismissing the cause of
17   action for Retaliation and/or Unlawful Denial of Leave in Violation of the Family and Medical
18   Leave Act.
19          IT IS HEREBY STIPULATED, by and between Plaintiff and Defendants Beacon Sales
20   Acquisition, Inc., Allied Building Products Corp., Joseph Vasquez, and Edgar Ruelas (collectively,
21   “Defendants”), by and through their respective counsel, that:
22          1.      Plaintiff should be granted leave to file his Second Amended Complaint for
23   Damages, a copy of which is attached hereto as Exhibit “A”.
24          2.      Defendants’ responsive pleading shall be due thirty (30) days after the Second
25   Amended Complaint for Damages is filed.
26   ///
27   ///
28


                                                      1
 1   DATED: June 1, 2021   WILSHIRE LAW FIRM
 2

 3                         By: /s/ Edzyl Magante_________________________
                               Edzyl Magante
 4                             Attorneys for Plaintiff,
                               DAVID VEGA
 5

 6                         HOPKINS & CARLEY
     DATED: June 1, 2021
 7

 8
                           By: /s/ Karin Cogbill
 9                             Karin M. Cogbill
                               Michael W. M. Manoukian
10                             Attorneys for Defendants,
                               BEACON SALES ACQUISITION, INC.;
11
                               ALLLIED BUILDING PRODUCTIONS CORP.;
12                             JOSEPH VASQUEZ and EDGAR RUELAS

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                2
 1                                                 ORDER
 2          The Court having reviewed the foregoing Stipulation, and good cause appearing therefor:
 3          IT IS HEREBY ORDERED that Plaintiff DAVID VEGA is granted leave to file his
 4   Second Amended Complaint for Damages, a copy of which was attached to the Parties’ stipulation
 5   as Exhibit “A”.
 6          IT IS ALSO ORDERED that Defendants’ responsive pleading shall be due thirty (30) days
 7   after the Second Amended Complaint for Damages is filed.
 8

 9   IT IS SO ORDERED:
10

11
     DATED: June 1, 2021                           /s/ John A. Mendez
12
                                                   THE HONORABLE JOHN A. MENDEZ
13                                                 UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3
